Citation Nr: 0710864	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran had active service from October 1970 to February 
1971.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in July 2003, which denied the veteran's claim for 
an increased rating in excess of 20 percent.

The veteran provided testimony at a hearing at the RO before 
the undersigned in April 2005, a transcript of which is on 
record.  In April 2006, the Board remanded the claimant's 
appeal to the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
reflects that the veteran's service-connected low back strain 
is manifested primarily by back pain and limitation of motion 
of the lumbar spine; and the evidence preponderates against a 
finding that the service-connected low back strain is 
manifested by symptomatology of more than moderate severity 
or more than moderate functional impairment due to pain; nor 
was there evidence of ankylosis of the thoracolumbar spine.

2.  The veteran's service-connected low back strain has not 
been manifested by disability analogous to incapacitating 
episodes that have required bed rest prescribed by a 
physician and treatment by a physician having a total 
duration of at least four weeks during the past twelve 
months.  The disorder is not manifested by any sciatic nerve 
paralysis.

3.  The veteran's service-connected low back strain has not 
been manifested by forward flexion of the thoracolumbar spine 
30 degrees or less.


CONCLUSION OF LAW

The veteran has not met the criteria for a rating in excess 
of 20 percent for his low back strain any time during the 
pendency of his appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5292, 5295 (2003), effective 
prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2006), 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty of Notify and Assist

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided to the veteran in April 
2003 and May 2006 correspondence, as well as the March 2004 
statement of the case (SOC), fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  The failure to provide notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal is harmless because the 
preponderance of the evidence is against the veteran's claim 
and any question as to this point is moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the April 2003 and May 2006 correspondence, as 
well as the March 2004 SOC, provided to the appellant, taken 
together fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Hence, the actions taken 
by VA cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that notification 
does not require an analysis of the evidence already 
contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

As well, the May 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date and 
disability rating for the disorder on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claim.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Legal Analysis

The veteran and his representative contend that the 
claimant's low back strain is manifested by symptomatology 
that warrants the assignment of an increased rating.  In his 
written statements, and oral testimony in April 2005, he 
maintains that his back disability causes constant pain that 
affects his ability to work.  He testified that he is unable 
to push a lawnmower.  It is requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

An April 1971 rating decision granted service connection for 
the veteran's low back strain that was assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (for low back strain).  A May 1999 rating decision 
increased the veteran's disability evaluation for low back 
strain to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (for limitation of lumbar motion).  The 20 percent 
disability rating has remained in effect to the present time.

Since the veteran filed his claim in April 2003, there have 
been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The 
changes include limitation of motion of the lumbar spine 
under Diagnostic Code 5292, now rated under the general 
rating formula for diseases and injuries of the spine 
(pertinent new codifications include lumbosacral strain at 38 
C.F.R. § 4.71a, Diagnostic Code 5237, and degenerative 
arthritis of the spine at 38 C.F.R. § 4.71a, Diagnostic Code 
5242).  The applicable criteria for rating intervertebral 
disc syndrome became effective September 23, 2002.  Further, 
additional regulatory changes for rating all other back 
disorders became effective September 26, 2003, but these did 
not change the way intervertebral disc syndrome was rated, 
except for renumbering Diagnostic Code 5293 as Diagnostic 
Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 
Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in 
the Federal Register publication of August 27, 2003. 

The SOC issued in March 2004 notified the veteran of the 
pertinent new rating criteria for evaluating diseases and 
injuries of the spine.  Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for limitation of lumbar motion and lumbosacral 
strain for the period prior to September 26, 2003, and it may 
only consider the new rating criteria for diseases and 
injuries of the spine when rating the back disorder from 
September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Normal range of motion of the cervical spine is flexion- 
extension from 0 to 45 degrees, lateral flexion from 0 to 45 
degrees and rotation from 0 to 80 degrees. 38 C.F.R. §4.71a, 
Plate V (2006).

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees, and rotation from 0 to 30 
degrees.  Id.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse; instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

A. Intervertebral Disc Syndrome

The veteran filed his claim for an increased rating for his 
service-connected low back strain in April 2003.  The sole 
pertinent criterion for evaluating intervertebral disc 
syndrome, therefore, is that which has been in effect since 
September 23, 2002.  Effective September 23, 2002, the 
veteran is entitled to a rating in excess of 20 percent under 
Diagnostic Code 5243 if there is intervertebral disc syndrome 
manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months (40 percent).  38 C.F.R. § 4.71a.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 

In this case, the objective and probative medical evidence of 
record, dating since the veteran filed his claim, does not 
show that a physician has ever ordered bed rest due to the 
veteran's service-connected low back disability, nor do these 
records include a diagnosis of intervetebral disc syndrome.  
Therefore, because the record for the period under review is 
negative for any evidence of the claimed disorder, or 
physician-ordered bed rest, the claim for an increased rating 
must be denied.  Id.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2, the 
record does not show, and the veteran does not complain, of 
radiculopathy.  Therefore, a discussion of whether the 
veteran is entitled to a separate evaluation for his low back 
disorder because of a sciatic nerve impairment is 
unnecessary.  38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes 5243, 8520, 8620, 8720 (2006); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

B.  Other Back Disorders Prior to September 26, 2003

Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 20 percent if his low back disorder was 
manifested by a fractured vertebra under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, ankylosis of the lumbar spine under 38 
C.F.R. § 4.71a, Diagnostic Code 5289, a severe limitation of 
lumbar motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
or a severe lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Initially, the Board notes that there is no suggestion in the 
record for the period under review that the veteran had a 
service-connected fractured lumbar vertebra.  See, e.g., VA 
examination and X-ray dated in April 2003.  There being no 
demonstrable service-connected vertebral deformity, a 10 
percent rating may not be added to the rating.  Furthermore, 
the service-connected low back disorder did not include cord 
involvement requiring long leg braces.  Additionally, on VA 
examination in April 2003, the veteran was able to move his 
lumbosacral spine; hence, there was no evidence of ankylosis.  
Consequently, an increased schedular rating was not warranted 
for the veteran's service-connected low back disorder under 
Diagnostic Codes 5285, 5289. 38 C.F.R. § 4.71a (2003).

As to limitation of motion under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295, VA treatment 
records for this period showed complaints and/or treatment 
for low back pain.  See VA treatment record dated in August 
2003.

At the April 2003 VA examination, the range of lumbar motion 
was flexion to 70 degrees without pain and to 90 degrees with 
pain; extension to 20 degrees without pain and to 30 degrees 
with pain; right lateral flexion to 25 degrees without pain 
and to 35 degrees with pain; left lateral flexion to 30 
degrees without pain and to 40 degrees with pain; and right 
and left side rotation to 35 degrees without pain and to 45 
degrees with pain, respectively.  Tellingly, this limitation 
of motion was not characterized as "severe" by the VA 
examiner.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Moreover, his low back disorder was not reported as 
manifested by listing of the whole spine, a positive 
Goldthwaite's sign, or a marked limitation of forward 
bending.  Therefore, based on the objective clinical findings 
that the low back disorder did not result in sufficiently 
reduced limitation of motion, an increased rating is not 
warranted under either Diagnostic Code 5292 or Diagnostic 
Code 5295 prior to September 26, 2003.  Id.

At the April 2003 VA spine examination, reduced lumbar motion 
was objectively confirmed, tenderness was found to be present 
from the L3 area to the S1 area, and flare-ups three to four 
times a month lasting four hours to three days were reported.  
However, there was neither lordosis nor weakness; muscle 
spasms were also absent.  Moreover, painful pathology was not 
objectively confirmed by such signs as disuse atrophy of the 
lower back or lower extremities.  In fact, the 2003 VA 
examiner reported that the veteran only had mild to moderate 
functional loss due to the back disability.  Therefore, even 
when considering functional limitations due to pain and the 
other factors identified in 38 C.F.R. §§ 4.40, 4.45, the 
Board does not find that the veteran's functional losses 
equated to the debility contemplated by the 40 percent rating 
for a limitation of lumbar motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, or lumbosacral strain under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, prior to September 26, 2003.  
DeLuca.

Thus, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
a rating higher than 20 percent for a lumbosacral strain 
disability.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record. Also, none of the 
criteria enumerated at Diagnostic Code 5295 as representative 
of a severe lumbosacral strain disability are shown, either.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
lumbosacral strain are contemplated in the currently assigned 
20 percent rating.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

C  Other Back Disorders Since September 26, 2003

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his low back strain if it is manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less, or if there is favorable ankylosis of the entire 
thoracolumbar spine. 38 C.F.R. § 4.71a.

The objective clinical records show, however, no evidence of 
spinal ankylosis.  See, e.g., VA examination dated in July 
2006.  Therefore, a higher rating cannot be assigned based on 
ankylosis.  Consequently, an increased schedular rating is 
not warranted on account of ankylosis under 38 C.F.R. § 
4.71a.

Next, as to whether the low back disorder results in forward 
flexion being reduced to 30 degrees or less, July 2006 VA 
range of motion studies showed forward flexion to 40 degrees 
with pain at 20 degrees.  (The veteran's backward extension 
was to 15 degrees with pain at 10 degrees.  His right and 
left lateral flexion was to 18 degrees with pain at 16 
degrees, and his right and left lateral rotation was to 20 
degrees with pain at 18 degrees.)  Therefore, based on the 
objective clinical finding of forward flexion not being 30 
degrees or less, the veteran's low back strain does not 
result in sufficiently reduced limitation of motion to 
warrant an increased rating.  Id.

As to pain on use, the July 2006 VA examiner recorded that, 
while there was stiffness, and tenderness to palpation of the 
paraspinal muscles of the mid-lumbar spine region, there were 
no muscle spasms and forward flexion to 40 degrees was 
arrived at (albeit with pain at 20 degrees).  Pain on use 
during flare-ups was reported, as was weakness, but there 
were no complaints of fatigability or incoordination.  Flare-
ups were deemed to cause an additional limitation of motion 
due to pain resulting from the veteran's diagnosed 
degenerative joint disease of the lumbar spine.  
Nevertheless, within the context of DeLuca findings, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The July 2006 VA examiner, however, noted that he could not 
state the degrees of limitation of motion lost by pain during 
flare-ups without resorting to speculation.  There was, the 
examiner added, no additional limitation of motion with 
repetitive use.  In any case, as regards pain, the Board 
notes that the Court has held that section 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Moreover, as on VA examination previously in 2003, there was 
no evidence of low back or lower extremity disuse atrophy due 
to pain in July 2006.  Therefore, because the 40 degrees of 
forward flexion observed by the July 2006 VA examiner took 
into account functional limitations due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that the forward flexion seen on examination is not 
limited to 30 degrees or less.  Indeed, under the new rating 
criteria, the disability must be manifested by a limitation 
of forward flexion to 30 degrees or less regardless whether 
there is or is not any evidence of painful pathology.

D. Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14.  

E. Conclusion

Based on the veteran's written statements and April 2005 
hearing testimony, to the effect that his service-connected 
back disability interferes with his obtaining and/or 
maintaining employment, the Board considered the application 
of 38 C.F.R. § 3.321(b)(1).  The veteran testified that he 
was manual laborer who was unable to work since approximately 
1997 or 1998 due to his back disability.  Although the 
veteran has described his pain as being so bad that it 
interferes with his obtaining and maintaining employment, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
Nor has the veteran submitted documentation to support his 
contentions, e.g., wage or sick leave statements or other 
record evidence to support his contention.  There simply is 
no objective evidence that his service-connected low back 
disorder has resulted in frequent periods of hospitalization 
or in marked interference with employment.

The Board does not dispute the fact that the veteran's low 
back strain affects employment.  Still, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Indeed, the assignment of a 
compensable evaluation reflects that the appellant's 
disorders are productive of an impairment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's hearing testimony and his statements 
to the RO and to VA examiners.  Lay witnesses can testify as 
to the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of the disability 
are not probative because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 20 percent for low back strain is 
denied.


  
______________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


